       UST-32, 3/03

       Dale Ulrich
       Chapter 7 Panel Trustee
       1934 E Camelback Road, Ste 120-615
       PHOENIX, AZ 85016

                                       UNITED STATES BANKRUPTCY COURT

                                                   DISTRICT OF ARIZONA


       In re:                                                   )       Chapter 7
                                                                )
       STUMP, PAUL                                              )       Case No. 11-07856
                                                                )
                                                                )       APPLICATION FOR ORDER FOR
                                           Debtor(s).           )       PAYMENT OF UNCLAIMED FUNDS
                                                                )       TO THE U.S. BANKRUPTCY COURT
                                                                )

                  Field 61, Trustee, reports that the following dividend checks have been issued and not presented for

       payment, and more than ninety (90) days has elapsed from the date of issuance.

       CHECK NO.            DATE ISSUED CREDITOR'S NAME AND ADDRESS                                       AMOUNT
           106               11/12/2020 COX COMMUNICATIONS                                                   $8.49
                                        Napoleon Gee
                                        1341 Crossways Blvd
                                        Chesapeake, VA 23320
                107          11/12/2020 STUMP, PAUL                                                        $3,445.42
                                        17906 N 92nd Lane
                                        Peoria, AZ 853852


                                               ,


       The Trustee asks that an order be entered pursuant to 347(a) of the Bankruptcy Code directing the

       Trustee to pay over the amount of $3,453.91 to the Clerk of the Court to be deposited in the Registry

       thereof.

                      3/1/2021                                /s/ DALE D ULRICH
                       DATE                                   Dale Ulrich, TRUSTEE




Case 2:11-bk-07856-EPB            Doc 38 Filed 03/01/21 Entered 03/01/21 11:03:31                      Desc
                                  Main Document     Page 1 of 1
